         Case 1:20-cv-07130-MKV Document 40 Filed 03/22/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
                                                                         DATE FILED: 3//2021
 REBECA DIAZ,

                               Plaintiff,
                                                                    1:20-cv-07130-MKV
                        -against-
                                                                ORDER OF DISMISSAL
 HNTB CORPORATION, and KIM DORANT,

                               Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has been informed by the Court-appointed mediator that the parties have reached

a settlement in principle [ECF No. 39]. Accordingly, IT IS HEREBY ORDERED that the above-

captioned action is discontinued without costs to any party andwithout prejudice to restoring the

action to this Court’s calendar ifthe Parties are unable to memorialize their agreement in writing,

and as long as the application to restore the action is made by April , 202. If no such

application is made by that date, today’s dismissal of the action is with prejudice. See Muze, Inc.

v.Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                     _ ______
                                                     __    ________________________
                                                                               __ ____________
                                                     _________________________________
Date: March , 2021                                MARY K   A VYSKOCIL
                                                              AY
                                                            KAY    VYS
                                                                    YSKOCI
                                                                    YS S      CIIL
       New York, NY                                  United States
                                                            States District
                                                                   Diist
                                                                      stri
                                                                         r ct Judge
